Title: John Jay to John Adams, 4 Oct. 1786
From: Jay, John
To: Adams, John


          
            
              Dr Sir.
            
            

              New York

               4th. October 1786
            
          

          A Vessel will sail from hence for London about the 20th. Inst. by her you will hear
            from me again. Since the Date of my last Vizt. 19th. August, I have been honored with your Letters of 16th. and two of 27th. June and
              30th. & 31st. July
            last, which with the Papers enclosed with them were immediately laid before
            Congress.—
          You will hear of Commotions in New-England. The enclosed Account of
            one in New Hampshire does Credit to the Government of that State. Massachusetts seems
              not to have adverted to Obsta Principiis. A
            Rage for paper Money and too little Decision or perhaps Capacity of Decision in the
            construction of our Governments expose us to Inconveniences, for which it is Time to
            provide Remedies. I hope you will soon receive Instructions relative to the Objections
            against evacuating the Posts—that Matter is in Train.—
          Be pleased to forward the enclosed Order to Mr. Lamb. We have nothing certain respecting the Issue of Mr. Barclay’s Mission—Report says he has made a Truce.—
          With great Esteem and Regard I have the Honor to be, Dr Sir / Your most obt. and hble:
              Servt.
          
            
              John Jay—
            
          
        